Citation Nr: 1040894	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied an increased rating for PTSD.  The Veteran disagreed, and 
this matter is properly before the Board for adjudication.


FINDINGS OF FACT

The Veteran's PTSD has caused occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to such 
symptoms as: difficulty handling conflict and confrontation; 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
posttraumatic stress disorder have not been met. 38 U.S.C.A. §§ 
1155, 5103 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In letters dated in February 2007, May 2008, and October 2008, VA 
notified the Veteran of the information and evidence needed to 
substantiate and complete his claim for an increased rating for 
PTSD, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§  5103(a); 38 C.F.R. §  3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter told the Veteran that he 
could substantiate the claim with evidence that the disability 
had worsened.  Accordingly, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities under 
the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by affording him a physical examination.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the Veteran's 
claims file.

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  Once VA provides an examination, 
it must be adequate or VA must notify the Veteran why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  An examination is adequate if it "takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 21 
Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 21 
Vet. App. at 123.

The Board notes that the Veteran's case file was not available 
for review by the examiner for the July 2008 examination.  
However, the examiner reviewed the case file in January 2009 and 
submitted an update to the July 2008 examination report 
indicating that no changes to the original diagnoses, opinions, 
or conclusions were necessary.  Therefore, the examination 
provided is adequate for rating purposes, and the Board finds 
that VA has done everything reasonably possible to notify and to 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  As such, the Board will now 
turn to the merits of the Veteran's claim.

Historically, in July 1996, the Veteran was granted service 
connection for PTSD with depression and assigned an evaluation of 
30 percent, effective May 10, 1996.  In December 2006, the 
Veteran submitted a claim for increased rating.  He contends that 
his PTSD condition is worse than the current 30 percent rating 
and has a major impact on his life, family members, employers, 
and friends.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, a 
practice known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21. Vet. App. 505 (2007).

The Veteran's posttraumatic stress disorder has been evaluated 
under Diagnostic Code 9411 of 38 C.F.R. 4.130, which sets forth 
criteria for evaluating posttraumatic stress disorder using a 
general rating formula for mental disorders outlined in 
Diagnostic Code 9440.  Pertinent portions of the general rating 
formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name...........100 percent. 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective 
relationships..............................70 percent. 
 
Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships......................50 percent.

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events)......30 percent. 
 
The Global Assessment of Function (GAF) is a scale reflecting the 
'psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness' and is used as a 
tool to determine the severity of one's disability.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. 
§§ 4.125(a), 4.130 (2009).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995). 

The pertinent evidence of record includes mood disorder self 
assessment checklists dated March 2006 to September 2006, a 
statement from his spouse dated in March 2007, a VA examination 
reported dated in July 2008, and an update to the July 2008 
examination report dated in January 2009.

The self assessment checklists indicate that the Veteran has felt 
much more self-confident than usual, felt so good that other 
people thought he was not his normal self, and was more 
talkative.

His wife indicated that he is happy and upbeat for several days 
and then quiet and withdrawn for several days after that.  She 
stated that "he seems to have a fear of conflict", gets 
nervous, doesn't stand up for himself, and wants to find a new 
job if there is turmoil at work.  He has no confidence in 
himself, is insecure, struggles with self-esteem, and is 
indecisive.  

The July 2008 examination report indicated that the Veteran 
provided the examiner with letters dated in July 2008 from Dr. 
Graham, which demonstrates that the Veteran is currently 
diagnosed with bipolar disorder, and from a marriage and family 
therapist, which demonstrates that he and his family participate 
in therapy.  Neither of these documents is of record.  

In the examination, the Veteran denied remission of his PTSD 
symptoms but reported that his symptoms of bipolar disorder have 
reduced significantly since beginning lithium treatments in 2002.  
He reported that he is currently functioning the best he has 
since his discharge from the military, but he continues to 
experience distressing symptoms related to PTSD.  He has no 
delusions, hallucinations, suicidal or homicidal ideations, but 
reports seeing shadows in his peripheral vision for which he is 
being treated with Geodon.  The Geodon has also stopped his sleep 
disturbances.  He has intrusive thoughts about three times a 
month that are triggered by the smell of two-stroke engines and 
seeing boats and cold weather, but the intrusive thoughts have 
gotten better.  He no longer has nightmares, but still avoids 
lakes, oceans, boats, and crowds.  It was noted that he had full 
custody of his children from his first marriage and that he had 
remarried.

The examiner indicated that the Veteran has average or above 
average psychological insight, good abstract reasoning skills and 
social judgment.  The Veteran reported that he was currently 
working as an executive chef.  The examiner opined that the 
Veteran has chronic, mild to moderate PTSD, secondary to a 
traumatic military accident which contributes to mild social and 
occupational impairment.  However, his problems with daily 
activities are not related to PTSD, and may be related to his 
bipolar disorder and ADHD.  

After reviewing the Veteran's case file in January 2009, the 
examiner updated the July 2008 examination report to indicate 
that no changes to the original diagnoses, opinions, or 
conclusions were necessary.

After a complete review of the evidence of record, the Board 
finds that the 30 percent evaluation currently assigned 
represents the level of severity of the Veteran's disability.  
The VA examination reflects a pattern of behavior that is 
consistent with the 30 percent rating criteria since the Veteran 
filed his claim in December 2006.

The Veteran's PTSD symptoms do not meet or more nearly 
approximate the requirements of a 50 percent or higher schedular 
rating nor have the criteria for such a rating been met at any 
time during the course of the appeal.  The Veteran does not 
suffer from the symptoms associated with a rating greater than 30 
percent.  For example, there is no evidence that the Veteran 
experiences flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks).  The Veteran has 
shown no impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood, and his problems with daily 
activities are attributable to his nonservice-connected bipolar 
disorder and ADHD.  The evidence shows that he is married and has 
a relationship with his wife and children.  It is also shown that 
he is able to work.  Consequently, the most appropriate rating is 
a 30 percent rating.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the Board finds that the disability picture presented by 
the Veteran's PTSD is appropriately contemplated by the rating 
schedule.  The evidence shows that the Veteran is employed and 
there is no indication of frequent periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  Thun.  


ORDER

Entitlement to an increased rating greater than 30 percent for 
posttraumatic stress disorder (PTSD) is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


